Citation Nr: 0921999	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for papillary carcinoma of 
the thyroid gland. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 







INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


REMAND

Private medical records and a November 2006 letter from an 
oncologist at Saint Francis Medical Center confirm that the 
Veteran papillary carcinoma of the thyroid gland.  This 
condition is not listed in the regulation naming diseases for 
which service connection will be presumed if the Veteran has 
been exposed to Agent Orange.  See 38 C.F.R. § 3.307.  
Therefore, no presumptive service connection exists.  

However, the Veteran contends that his papillary carcinoma of 
the thyroid gland is service-connected.  Although the 
November 2006 letter from his private physician states that 
the Veteran's carcinoma may be related to his exposure to 
Agent Orange, the opining physician offered no rationale to 
support that opinion.  Since the evidence confirms that the 
Veteran currently has papillary carcinoma of the thyroid 
gland and since the Veteran's physician stated that it may be 
connected to Agent Orange exposure during service, a VA 
examination is necessary so that a medical nexus opinion may 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by a physician with appropriate 
expertise to determine the etiology of the 
papillary carcinoma of the thyroid gland. 
The claims folder must be made available to 
and reviewed by the examiner. 

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that the Veteran's carcinoma is 
etiologically related to his active 
service, to include his presumed exposure 
to Agent Orange. The examiner must clearly 
articulate the rationale for the opinion 
expressed.

2  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




